205 F.2d 423
Wladyslaw PLYWACKI, Appellant,v.UNITED STATES of America, Appellee.
No. 13650.
United States Court of Appeals Ninth Circuit.
June 26, 1953.

Appeal from the United States District Court for the District of Hawaii.
Lawrence Speiser, of San Francisco, Cal., and Thomas P. Gill, of Honolulu, Hawaii, for appellant.
A. William Barlow, U. S. Atty., and Winston C. Ingaman, Asst. U. S. Atty., both of Honolulu, Hawaii, for appellee.
Before DENMAN, HEALY and ORR, Circuit Judges.
PER CURIAM.


1
On confession by the appellee of error herein, it is ordered that the judgment of the District Court in this cause be reversed, 107 F.Supp. 593, that a judgment be filed and entered accordingly, and that the mandate of this court in this cause issue forthwith.